 

AQ 245D (CASD Rey. 1/19) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT | Fee 1'8 2020

SOUTHERN DISTRICT OF CALIFORNIA Sree TaT st
CLERK US DISTRI
UNITED STATES OF AMERICA JUDGMENT IN A CRIAQPSHERNGHESINGT OF CALIEORNIA
, {For Revocation of Probation!

Vv (For Offenses Committed On or After November 1, 1987)
MIGUEL ANGEL MENDOZA-BARCENAS (1)

 

 

 

 

 

Case Number: 3:19-CR-07153-ILS

Patrick Q. Hall
Defendant’s Attorney —

 

REGISTRATION NO. 33071-280

L] " -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 3

CL) was found guilty in violation of allegation(s) No. =” . after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

| Allegation Number ' Nature of Violation
3 -° - Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shail notify the court and United States attorney of any
material change in the defendant’s economic circumstances. _-

February 6. 2020

Date of Imposition of Sentence
ees { _t L2Zz

ON. JANIS L. SAMMARTINO
UNITED STATES DISTRICT JUDGE

 
.AO'245D (CASD Rev. 01/19) Judgment in a Criminal Case.for Revocations

 

DEFENDANT: MIGUEL ANGEL MENDOZA-BARCENAS (1) Judgment - Page 2 of 2
CASENUMBER: —_3:19-CR-07153-JLS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months (7 months concurrent and 1 month consecutive to the sentence imposed in 19CR2550-JLS)

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

[JO

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at AM. | on .

 

 

 

Ci as notified by the United States Marshal.

The defendant shail surrender for service of sentence at the institution designated by the Bureau of
Prisons:

O) onor before
O asnotified by the United States Marshal.
Ll as notified by the Probation or Pretrial Services Office.

RETURN
[ have executed this judgment as follows:

Defendant delivered on . to

 

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

 

' By DEPUTY UNITED STATES MARSHAL

3:19-CR-07153-JLS
